                  Case 3:20-cv-05306-RSM Document 27 Filed 12/07/20 Page 1 of 1




 1                                                                   The Honorable Ricardo S. Martinez
 2

 3

 4

 5

 6

 7                                           UNITED STATES DISTRICT COURT
                                       FOR THE WESTERN DISTRICT OF WASHINGTON
 8                                                    AT TACOMA

 9      RODNEY EHLI,
10                                             Plaintiff,         NO. 3:20-CV-5306-RSM
11                                                                ORDER GRANTING JOINT MOTION
                     vs.                                          TO STAY DISCOVERY AND ALL
12                                                                PRETRIAL DEADLINES
        C.R. BARD INCORPORATED AND BARD
13      PERIPHERAL VASCULAR
        INCORPORATED,
14

15                                             Defendants.

16
                 The Court has considered the Joint Motion to Stay Discovery and all Pretrial Deadlines
17
     for the above-referenced case.
18
                 IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the Joint Motion to
19
     Stay Discovery and All Pretrial Deadlines for purposes of finalizing settlement between parties
20
     be granted.
21
                 DATED this 7th day of December, 2020.
22

23

24
                                                             A
                                                             RICARDO S. MARTINEZ
25                                                           CHIEF UNITED STATES DISTRICT JUDGE

                                                                             Betts
      ORDER GRANTING JOINT MOTION TO                                         Patterson
                                                                             Mines
      STAY DISCOVERY AND ALL PRETRIAL                                        One Convention Place
                                      -1-                                    Suite 1400
      DEADLINES
                                                                             701 Pike Street
      NO. 3:20-CV-5306-RSM                                                   Seattle, Washington 98101-3927
                                                                             (206) 292-9988
     Ehli C20-5306 stip order stay/120720 1448/8284-0020
